29 So. 3d 1220 (2010)
Robert Lewis BURNS, as Personal Representative of the Estate of Hazel Burns McClain, deceased, Appellant,
v.
Mary Louise WENGER, as Personal Representative of the Estate of Houston S. McClain, deceased, Appellee.
No. 1D09-5325.
District Court of Appeal of Florida, First District.
March 19, 2010.
John G. Grimsley of Grimsley, Marker & Iseley, P.A., Jacksonville, for Appellant.
Kevin S. Sanders, Jacksonville, for Appellee.
PER CURIAM.
DISMISSED. See In re Estate of Nolan, 712 So. 2d 421 (Fla. 2d DCA 1998).
WEBSTER, PADOVANO, and ROBERTS, JJ., concur.